I concur in the result. I, however, do not concur in all that is said on the subject of burden of proof. In the proceedings before the trial court it was stipulated that the plaintiffs and the defendant "each owns and is entitled to the possession, use and beneficial enjoyment of any and all subterranean waters" in question, and "that on the trial of this cause the court may consider that the plaintiffs and defendant have proved such ownership to such waters" without receiving any evidence with respect thereto. *Page 405 
The judgment of the court below denying injunctive relief is affirmed on the theory that it was not sufficiently shown what quantity of water each was entitled to, or that the waters pumped from the basin by the defendant took or drew waters to which the plaintiffs were entitled; that the action was not one to quiet title or to determine what quantity or amount of water each was entitled to draw from the basin; and since the defendant by stipulation was entitled to some water, it should not be enjoined from drawing any or all water drawn by it from the basin, and thus the judgment denying injunctive relief is affirmed, without prejudice, however, to the rights of the plaintiffs to bring another action or proceeding to determine the amount of water to which they and the defendant are entitled, and if the facts warranted, to enjoin the defendant from using more than its share of the water. If by an affirmance of the judgment, a dismissal or final determination of the action is intended, as it seems to be, and if by the reservation as to a new action, it is intended to avoid any question of res adjudicata if and when a new action or proceeding is brought, I think the reservation is merely gratuitous and will not accomplish the purpose for which it is intended; for that, if a new action is brought whether what here is adjudged is res adjudicata is dependent upon what was here involved and decided or could have been presented and decided, and what is involved and presented for decision in the new action. That may not be prejudged until the matter arises and is presented.
However, as to burden of proof. We have here a situation where all parties concerned, plaintiffs and the defendant, assert rights in and to a common source of underground or subterranean waters, a case where each is an actor claiming a certain quantity or amount of such waters. In such case and in the determination of such issues, I think each claimant is an actor and, as such, has the burden of proof to establish not only his right, if disputed, but also the amount or quantity of water to which he is entitled. If the one has no paramount rights over the other, and if there be sufficient *Page 406 
waters in the basin to supply all entitled thereto, neither can complain of the other, unless of a taking of an excessive share or amount thereof to the injury of a complainant; and if the common source or basin is insufficient to supply all equally entitled thereto, then each to share ratably in proportion to the quantity or amount to which each is entitled.
Where one has tapped and used a flow of underground percolating waters or waters from a basin, and made a beneficial use of them, and another thereafter in close proximity taps and pumps a flow whereupon the flow of the first user ceases, or is materially diminished, and the attending circumstances are such as to raise a reasonable inference that the waters drawn by the subsequent user are waters of the flow of the first, the burden or duty of going forward shifts to the subsequent user to show that the waters drawn by him are not waters of the first or the cause of a diminution thereof.